                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION
                                    )
                                    )
FRED WATSON,                        )
                                    )
          Plaintiff,                ) No. 4:17-CV-2187 RLW
                                    )
     v.                             )
                                    )
EDDIE BOYD, et al.,                 )
                                    )
          Defendants.               )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Clarification (ECF No. 112).

Plaintiff asks this Court to revisit its April 5, 2019 Order to clarify its ruling on his Motion to

Deem Admitted.      Plaintiff asked the Court to order “Defendant to admit the DOJ Report

contained various findings by a legally authorized investigation, for purposes of Federal Rule of

Evidence 803(8)(A)(iii).” The Court finds that the City of Ferguson has fully responded to the

Requests for Admissions and no further relief is necessary.

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Clarification (ECF No. 112) is

DENIED. The Court holds that Defendant City of Ferguson is in compliance with this Court’s

April 5th Memorandum and Order with respect to Plaintiff’s Requests for Admissions.


Dated this 19th day of April, 2019.




                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE
